Name: Commission Regulation (EEC) No 1226/92 of 13 May 1992 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: Europe;  European organisations;  tariff policy;  plant product;  information and information processing
 Date Published: nan

 Avis juridique important|31992R1226Commission Regulation (EEC) No 1226/92 of 13 May 1992 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables Official Journal L 128 , 14/05/1992 P. 0018 - 0019 Finnish special edition: Chapter 3 Volume 42 P. 0041 Swedish special edition: Chapter 3 Volume 42 P. 0041 COMMISSION REGULATION (EEC) No 1226/92 of 13 May 1992 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (1), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 20 thereof, Whereas the Interim Agreements with Poland (3), Hungary (4) and the Czech and Slovak Federal Republic (5) provide that imports of certain red fruit originating in those countries are subject to a minimum import price; whereas the frequency at which the prices are controlled requires Member States to communicate certain information rapidly and at very frequent intervals; whereas for other red fruits and for the same product originating in Yugoslavia as it was on 1 January 1991, it is necessary to be able to follow the import trends regularly; Whereas, for statistical purposes, the Belgo-Luxembourg Economic Union (BLEU) is considered as a single territory; whereas, as regards the communications to be transmitted to the Commission, it should be considered as a single Member State; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. For the products and countries of origin listed in the Annex hereto, Member States shall communicate to the Commission the quantities placed on the market and their values. 2. This communication shall take place on the 25th of each month or the first working day thereafter for products placed on the market between the 1st and the 15th of the month, and on the 10th of the following month or the first working day thereafter for products placed on the market between the 16th and the last day of the month. 3. If there has been no placing on the market during the course of one of the periods referred to above, the Member State in question shall inform the Commission thereof by telex transmitted on the days indicated in paragraph 2. Article 2 For the purposes of applying this Regulation, the Belgo-Luxembourg Economic Union shall be considered as a single Member State. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 49, 27. 2. 1986, p. 1. (2) OJ No L 175, 4. 7. 1991, p. 1. (3) OJ No L 114, 30. 4. 1992, p. 1. (4) OJ No L 115, 30. 4. 1992, p. 1. (5) OJ No L 116, 30. 4. 1992, p. 1. ANNEX CN code Description Country of origin 0811 10 11 Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content exceeding 13 % by weight 0811 10 19 Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight 0811 10 90 Frozen strawberries not containing added sugar or other sweetening matter ex 0811 20 19 (1) Frozen raspberries, containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight Poland Hungary The Czech and Slovak Federal Republic Yugoslavia as constituted on 1 January 1991 0811 20 31 Frozen raspberries not containing added sugar or other sweetening matter 0811 20 39 Frozen blackcurrants not containing added sugar or other sweetening matter 0811 20 51 Frozen redcurrants not containing added sugar or other sweetening matter 0812 20 00 Strawberries, provisionally preserved 0812 90 60 Raspberries, provisionally preserved (1) Taric codes: 0811 20 19 * 11 and 0811 20 19 * 19.